


110 HR 2175 IH: Jockeys’ Insurance Fairness

U.S. House of Representatives
2007-05-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2175
		IN THE HOUSE OF REPRESENTATIVES
		
			May 3, 2007
			Mr. Stupak (for
			 himself and Mr. Whitfield) introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Interstate Horseracing Act of 1978 to
		  require, as a condition to the consent for off-track wagering, that horsemen’s
		  groups and host racing commissions offer insurance coverage for professional
		  jockeys and other horseracing personnel, and for other
		  purposes.
	
	
		1.short titleThis Act may be cited as the
			 Jockeys’ Insurance Fairness
			 Act.
		2.Condition for
			 consent of off-track wagering
			(a)RequirementSection 5(a) of the Interstate Horseracing
			 Act of 1978 (15 U.S.C. 3004(a)) is amended—
				(1)in paragraph
			 (1)—
					(A)by redesignating
			 subparagraph (B) as subparagraph (C);
					(B)by adding after
			 subparagraph (A) the following:
						
							(B)that as a condition precedent to such
				consent (except in a State where jockeys, exercise riders, or backside
				personnel and trainers are included in a State worker’s compensation program
				under the laws or regulations of such State effective on June 30, 2006) the
				terms and conditions of the agreement described in subparagraph (A) provide
				that not less than 50 percent of any amount received by the horsemen’s group
				under such agreement be paid by the horsemen’s group to the host racing
				commission for the purpose of the host racing commission offering insurance
				coverage for professional jockeys, exercise riders, and backside personnel and
				trainers; and provided further,
							;
				and
					(2)in
			 paragraph (2), by inserting before the semicolon the following: ,
			 including the consent of such commission to offer insurance coverage with the
			 funds obtained by such commission based on the terms and conditions of the
			 written agreement as set forth in paragraph (1)(B).
				(b)DefinitionSection 3 of the Interstate Horseracing Act
			 of 1978 (15 U.S.C. 3002) is amended—
				(1)in
			 paragraph (22), by striking the period at the end and inserting a
			 semicolon;
				(2)by adding after
			 paragraph (22) the following new paragraphs:
					
						(23)insurance coverage means
				health and injury insurance for jockeys, exercise riders, and backside
				personnel and trainers who are employed or under contract for training or
				horseracing in the State of the host racing association and who may be injured
				in the performance of their official duties while so employed or under
				contract;
						(24)exercise
				rider means an individual employed as a rider by a horse trainer or any
				other person to assist in the exercising and training of a horse for
				horseracing; and
						(25)jockey
				means a professional jockey who is licensed by one or more State to compete as
				a rider in
				horseracing.
						.
				(c)Amendment to
			 findingsSection 2(a) of the
			 Interstate Horseracing Act of 1978 (15 U.S.C. 3001(a)) is amended—
				(1)in paragraph (2),
			 by striking ; and and inserting a semicolon;
				(2)in paragraph (3),
			 by striking the period and inserting ; and; and
				(3)by adding at the
			 end the following:
					
						(3)there is a need for the Federal government,
				in ensuring such cooperation, to ensure that jockeys, exercise riders, and
				backside personnel and trainers who may be injured in the performance of their
				official duties while employed or under contract in horseracing receive
				insurance
				coverage.
						.
				3.Prohibition on
			 steroidsThe Interstate
			 Horseracing Act of 1978 (15 U.S.C. 3001 et seq.) is further amended—
			(1)by redesignating
			 sections 6 through 9 as sections 7 through 10, respectively;
			(2)in
			 section 8(a) (as so redesignated), by striking with section 6.
			 and inserting with section 7. A jockey, exercise rider, or trainer or
			 other backside personnel may bring such an action for a violation of the
			 condition in section 5(a)(1)(B) or a violation of section 6.;
			 and
			(3)by inserting after
			 section 5 the following:
				
					6.Prohibition on steroidsNo person may enter a horse in any
				horserace that is the subject of an interstate off-track wager if such horse
				has been given anabolic steroids of any kind. The appropriate host racing
				commission shall develop procedures for and administer appropriate testing for
				the presence of anabolic
				steroids.
					.
			
